Exhibit 10.9

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Agreement”), dated as of May 31,
2018, is entered into by and between Wyndham Worldwide Corporation (the
“Assignor”) and Wyndham Hotels & Resorts, Inc. (the “Assignee”), and will be
effective upon the consummation of the previously announced spin-off of the
Assignor’s hotel business from the Assignor (the “Spin”), which involves the
distribution of all of the outstanding shares of the entity that holds the
Assignor’s hotel business (following an internal reorganization of the
Assignor’s businesses) on a pro rata basis to the holders of common stock of the
Assignor (with the date on which the Spin is consummated, the “Effective
Date”).  For the avoidance of doubt, if the Assignor publicly announces its
decision not to proceed with the Spin, this Agreement will be null and void ab
initio, and the Employment Agreement (as defined below) will remain in full
force and effect between the Executive (as defined below) and the Assignor.

 

WHEREAS, the Assignor entered into an Employment Agreement (the “Employment
Agreement”) with David B. Wyshner (the “Executive”), dated August 1, 2017;

 

WHEREAS, pursuant to Section II of the Employment Agreement, the Executive
agreed that his employment will be transferred to, and the Employment Agreement
will be assigned to, the Assignee pursuant to the Spin.  The Executive further
agreed that such transfer and assignment will not (i) be treated as a
termination of his employment, (ii) constitute grounds for a Constructive
Discharge (as defined in the Employment Agreement), or (iii) otherwise
constitute a breach of the Employment Agreement.

 

WHEREAS, effective as of the Effective Date, the Assignor desires to assign and
the Assignee desires to assume and discharge or perform when due, all of the
Assignor’s obligations under the Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and in the Employment Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Assignment of the Employment Agreement

 

Effective as of the Effective Date, the Assignor hereby irrevocably, absolutely
and unconditionally assigns, transfers, conveys and delivers to the Assignee and
its successors and permitted assigns forever all of the Assignor’s right, title
and interest of every kind, nature and description in, to and under the
Employment Agreement. Upon such assignment of the Employment Agreement to the
Assignee, the Assignor will be released from all ongoing responsibility and/or
liability with respect to the Employment Agreement, but only after all accrued
obligations of the Assignor to the Executive prior to the Spin and/or related to
the Spin have been met or assigned to the Assignee.

 

2.                                      Acceptance of Assignment and Assumption
of the Employment Agreement

 

(a)                                 Effective as of the Effective Date, the
Assignee hereby accepts the assignment, transfer, conveyance and delivery of the
Employment Agreement.

 

--------------------------------------------------------------------------------


 

(b)                                 Effective as of the Effective Date, the
Assignee hereby irrevocably, absolutely and unconditionally assumes, undertakes
and agrees to pay, perform and discharge in full, and release and discharge the
Assignor and its affiliates, successors and assigns, irrevocably, completely,
unconditionally and forever from any and all obligations under the Employment
Agreement.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
duly-executed on its behalf.

 

 

WYNDHAM WORLDWIDE CORPORATION

 

 

 

 

By:

/s/ Nicola Rossi

 

Name:

Nicola Rossi

 

Title:

Senior Vice President and Chief Accounting Officer

 

Date:

May 31, 2018

 

 

 

WYNDHAM HOTELS & RESORTS, INC.

 

 

 

By:

/s/Steve Meetre

 

Name:

Steve Meetre

 

Title:

Senior Vice President

 

Date:

May 31, 2018

 

2

--------------------------------------------------------------------------------